Citation Nr: 0318619	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for an upper back 
condition on a direct basis or as secondary to service 
connected bilateral shoulder disability.

3.  Entitlement to an increased rating for right shoulder 
condition, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for right shoulder 
condition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This case comes before the Board of Veterans Appeals on 
appeal from a May 2000 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO declined to assign 
ratings in excess of 10 percent and 0 percent for right and 
left shoulder disability, respectively.  The RO also denied 
claims for service connection for hearing loss, ringing in 
ears and pseudofolliculitis, and determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for ulcers and an upper back condition.  
The case was before the Board in June 2001 at which time the 
claim for service connection for ulcers was not reopened.  
The Board did reopen the claim for service connection for an 
upper back condition and remanded this claim, as well as the 
remaining claims, to the RO for further development.

A February 2002 RO decision granted separate 20 percent 
ratings for right and left shoulder disability effective to 
the date of claim, and granted the claim for service 
connection for pseudofolliculitis barbae.  In October 2002, 
the RO granted service connection for right ear hearing loss 
disability and tinnitus and assigned a 0 percent rating and 
10 percent rating, respectively.  The veteran has not 
initiated an appeal with regard to the initial ratings 
assigned for his pseudofolliculitis barbae, right ear hearing 
loss and tinnitus.



REMAND
In April 2002, the veteran notified the RO that clinical 
records from Thomas Balkany, M.D., F.A.C.S., were relevant to 
his claim for service connection for left ear hearing loss.  
By letter dated April 15, 2002, the RO made an attempt to 
obtain such records, but no response was received.  The RO 
did not attempt a follow-up request for those records as 
required by 38 C.F.R. § 3.159(c)(1).  In a VA Form 9 filing 
received in March 2002, the veteran also indicated that his 
VA clinical records from the Miami, Florida VA Medical Center 
(VAMC) were relevant to his claims on appeal.  The RO did not 
make an attempt to obtain those records, and it appears from 
the record that all available VA clinical records were last 
received in October 1999.  The Board, therefore, must remand 
the claims to the RO for completion of the development 
identified above.

The Board also notes that the claim was remanded to the RO, 
in part, for VA orthopedic examination of the veteran's right 
and left shoulders.  The VA examination report, dated 
December 2001, describes poor range of motion of both 
shoulders limited to 90 degrees of extension and abduction 
with weakened movement secondary to pain.  The examiner did 
not address, however, whether the weakened movement in the 
veteran's shoulders could result in additional loss of range 
of motion on repeated or prolonged use, as requested by the 
Board in its June 2001 remand order.  See 38 C.F.R. § 4.40 
and 4.45 (2002).  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  The Board, therefore, must return the December 2001 
VA examination report as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should make a follow-up attempt to 
obtain records from Thomas Balkany, M.D., 
F.A.C.S.  The RO should also obtain the 
veteran's clinical records from the Miami, 
VAMC since October 1999.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Thereafter, the RO should schedule the 
veteran for orthopedic examination for the 
purpose of determining the nature and 
severity of his right and left shoulder 
disabilities.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.  
All indicated special tests should be 
conducted, to include x-ray examination of 
the right and left shoulders.  The 
examination report should set forth in detail 
all current diagnoses related to both 
shoulders. 

In accordance with Deluca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should also address whether any weakened 
movement in the veteran's shoulders, 
including weakened movement against varying 
degrees of resistance, excess fatigability 
with use, incoordination, painful motion 
and/or pain with use, results in additional 
limitation of motion equivalent to midway 
between side and shoulder level.  To the 
extent possible, the examiner is requested to 
distinguish all signs and symptoms related to 
service connected right and left shoulder 
disability from non-service connected 
cervical spine disability.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth in a detailed 
report.  If the veteran does not have pain or 
any of the other factors, that fact should be 
noted in the file.

4. Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


